ACCEPTED
                                                                                         03-14-00117-CV
                                                                                                 5824511
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    6/25/2015 2:15:56 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                              NO. 03-14-00117-CV

NASH JESUS GONZALES and    §                  IN THE COURT OF    FILED IN
                                                               APPEALS
                                                           3rd COURT OF APPEALS
GONZALES & GONZALES, P.C., §                                     AUSTIN, TEXAS
    Appellants             §                                  6/25/2015 2:15:56 PM
v.                         §                  THIRD             JEFFREY D. KYLE
                                                       JUDICIAL DISTRICT
                                                                      Clerk
                           §
MARISSA ANN GONZALES       §
    Appellee               §                  AUSTIN, TEXAS

        APPELLEE MARISSA ANN GONZALES' MOTION TO DISMISS

TO THE HONORABLE COURT:

      COMES NOW Appellee Marissa Ann Gonzales, and files her Motion to

Dismiss and respectfully shows the Court as follows:

                                         I.
                               INTRODUCTION

      This case involves an appeal of an underlying divorce and child custody suit.

Pending simultaneously with this appeal is an action filed by Appellant Nash

Gonzales to modify the divorce decree at issue in this Appeal. Appellee seeks

dismissal of this appeal because the relief sought by Appellant in the

simultaneously pending action to modify the parent-child relationship is directly

contrary to the relief sought by Appellant in this appeal, thereby making the issue

in this controversy moot and divesting this Court of its jurisdiction over the issue

in controversy. Without a controversy to decide, any opinion would be advisory in

nature. Accordingly, dismissal is proper.

                                                                              Page 1
                                         n.
          FACTUAL BACKGROUND AND BASIS FOR MOTION

      As noted in Appellee's Brief, this is an appeal of a divorce action to

terminate the marriage of Nash Gonzales and Marissa Ann Gonzales and child

custody suit involving their two children. The issues concerning conservatorship

of the children and any geographic restriction on the location of their primary

residence was determined by a jury.       See Appellee's Brief at P. 2.    Marissa

requested that she be named as sole managing conservator with the right to

designate the children's primary residence with no geographic restriction. !d. Nash

requested that the parties be named joint managing conservators and requested

their primary residence be restricted to Travis County. Id.

      After an almost two week trial, the jury determined that the parties should be

named as joint managing conservators, giving Marissa the right to designate the

children's primary residence and that the primary residence was restricted to the

State of Texas. !d. The jury's findings were incorporated into the trial court's

fmal order dated December 9, 2013. Id.

      Nash filed this appeal complaining of, among other things, the jury's failure

to restrict the children's primary residence to Travis County or New York on the

basis that the evidence was legally and factually insufficient to support a finding

that the children's residence should be restricted to the State of Texas. According

                                                                              Page2
to Nash, the evidence at trial supported only a restriction to either New York or

Travis County, Texas. As noted in her brief, Marissa, her children and Nash all

currently live in Collin County, Texas. See Appellee's Brief at P. 6.

      In addition to this appeal, Appellant Nash Gonzales recently filed an action

to modify the parent child relationship, such action being styled and numbered In

the Interest of B.NG. and G.J.G. Children; No. 401-56335-2014; 40Pt Judicial

District Court of Collin County, Texas (the "Collin County Lawsuit"). In Nash's

Amended Petition to Modify Parent-Child Relationship filed on May 21, 2015,

Nash specifically pleads for and requests that the geographic restriction on the

residency of the children be limited to Collin County, Texas. A true and correct

copy of Nash's Amended Petition to Modify Parent-Child Relationship is attached

hereto as Exhibit lA.

      As shown below, by requesting a residency restriction that is directly

contrary to the relief sought in this appeal, any controversy regarding the jury's

finding limiting the residency restriction to the State of Texas is moot and the

Court of Appeals is divested of its jurisdiction, making a dismissal of Nash's

complaint on appeal proper.




                                                                            Page3
                                        II.
                      ARGUMENT AND AUTHORITIES

      Under article V, section 8 of the Texas Constitution, the "judicial power

does not embrace the giving of advisory opinions." The Gen. Land Office of the

State of Texas v. Oxy U.S.A., Inc., 789 S.W.2d 569, 570 (Tex. 1990); University

Interscholastic League v. Buchanan, 848 S.W.2d 298, 303 (Tex. App.-Austin

1993, no writ). "It is axiomatic that appellate courts do not decide cases in which

no controversy exists between the parties." !d. Accordingly, if no controversy

continues to exist between the parties, the appeal is moot and the cause must be

dismissed. !d.

      The relief requested in Nash's petition (that the geographic restriction be

limited to Collin County) is directly contrary to the relief sought by this Court of

Appeals.   On one hand, Nash complains to this Court of the jury's finding

restricting the geographic residency to the State of Texas (as opposed to Travis

County or New York) and on the other hand seeks affirmative relief from the

Collin County District Court to limit the geographic restriction to Collin County.

Nash cannot have it both ways. By invoking the jurisdiction of Collin County

District Court and seeking affirmative relief directly contrary to the relief sought

by way of this appeal, there is no longer a controversy for the Court of Appeals to

decide with regard to the geographic restriction of the children and such issue

                                                                              Page4
should be dismissed as moot.

      Alternatively, to the extent the Court of Appeals determines a controversy

still exists with regard to the geographic residency restriction of the children, the

decision of the Collin County District Court can potentially contradict the decision

of this Court of Appeals.      Therefore, alternatively, to the extent the Court of

Appeals determines that dismissal is not proper, Appellee requests that this appeal

be stayed pending the outcome of the Collin County Lawsuit so as to avoid

conflicting judgments.

                                         m.
                         CONCLUSION AND PRAYER

      The relief requested by Appellant Nash Gonzales in the Collin County

District Court contradicts the relief sought in this Court of Appeals, eliminates any

controversy regarding the geographic restriction on the residency of the children

and therefore divests this Court of jurisdiction over that issue. For the reasons

discussed above, Appellee Marissa Ann Gonzales respectfully requests that the

Court grant her Motion to Dismiss.




                                                                               PageS
                              Respectfully submitted,

                              SAVRICK, S CHUMANN, J OHNSON, MCGARR,
                              KAMINSKI & SlllRLEY, LLP



                                   ilson Shirley II
                                 te Bar No. 00795647
                              Jessica Marcoux Hall
                              State Bar No. 24046348
                              The Overlook at Gaines Ranch
                              4330 Gaines Ranch Loop, Suite 150
                              Austin, Texas 78735
                              512-347-1604 Phone
                              512-347-1676 Facsimile
                              Email:       wilson@ssjmlaw.com
                              Email :      jessica@ssimlaw.com

                              ATTORNEYS FOR APPELLEE
                              MARISSA ANN GONZALES

                     CERTIFICATE OF CONFERENCE

     I certify that I have conferred with Thomas Cowart, counsel for Appellants,
by email on June 24, 2015 and he stated that he is opposed to this Motion to
Dismiss.




                                                                          Page6
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this Motion for Substitution of
Counsel has been served on the following via the Efile system on this 25th day of
June, 2015:

      Thomas B. Cowart                             Via email: tom@tcowart.com
      WASOFF & COWART, PLLC
      100 North Central Expressway, Suite 901
      Richardson, Texas 75080




                                                                           Page 7
                                         NO. 03-14-00117-CV

NASH JESUS GONZALES and     §                           IN THE COURT OF APPEALS
GONZALES & GONZALES, P .C., §
    Appellants              §
v.                          §                           THIRD JUDICIAL DISTRICT
                            §
MARISSA ANN GONZALES        §
    Appellee                §                           AUSTIN, TEXAS
                          AFFIDAVIT OF C. WILSON SIDRLEY III

STATE OF TEXAS                   §
COUNTY OF TRAVIS                 §

       Before me, the undersigned Notary Public on this day personally appeared C. Wilson
Shirley III, being duly sworn under oath, he stated as follows:

       "My name is C. Wilson Shirley III. I am over the age of eighteen years and competent to
make this affidavit. I am an attorney licensed to practice in the State of Texas. I am an attorney
of record for Appellee Marissa Ann Gonzales. As an attorney of record, I have personal
knowledge of the facts stated herein and they are true and correct.

       Attached hereto as Exhibit "A" is a true and correct copy of Amended Petition to Modify
Parent-Child Relationship which was filed on May 21 , 2015 in the 40P1 Judicial District Court,
Collin County, Texas."

Further affiant sayeth not.




SWORN AND SUBSCRIBED before me this~ay of                     0.\...U'\.{__ ,2015.

                       MARLA K. JONES
                  Notorv Public. State or Texa1
                    My Commlulon Expire.
                      February 11, 2019




                                                                                     Page 1


                                                  EXHIBIT 1
Exhibit
  A




EXHIBIT lA
                                                                        . .. . ......... .. ................
                                 ·I
                                                8121/201 e SCANNED Page 1


.   .
'
                                                                                                               0~
               NOTICEI THIS DOCUMENT                                                                           t t i
                                                                                                                 I
               CONTAINS SENSITIVE DATA                                                                         ~

                                                 NO. 401-5§335=3014                                            d
               IN THE INTEREST OF                                IN TBE.DlSTRICT CO~

               B.N.G• .AND G.J.G.                            '   401ST JUDICIAL DISTRICT

                                                             I   COT~T.TN COTJNTY. Tla:Ar-1

                AMENDE» PEUIJPN ro MQ»ux PAUNT-rnu·» RJI.ATIONSHJP
               J.     Dlscollu.pLev~


                      Discovery in this case is intended to be conducted under level2 ofRule 190 of
              the Texas Rules of Civll Procedure.

              2.      PtU'tlu and Ord.r t1J B• Modified

                      This amended suit to modifY a prior order Is brought by Nash Jesus Gonzales,
              Petitioner. Tho last three numbers of Nash Jesus OollZBlca's driver's license number
              are .    The last three numbers ofNuh Jesus Gonzales's Social Security number are
              II Petitioner is the father of the children and has atandina to bring this suit. The
              l'eqUested modlflcation will be In the best Interest of the chUdren.

                      Respondent ls Marissa Ann Msuto.
                      The order to be modifted is entitled A.mended/Correot«i Fl1tal De.cru of

              Dlvorcs and was signed by the Court on Deoember 9, 2013.

              AMI!NPEQ P&IlTJON TO MQDIEX IW!IIK[:QHI.D BS!..ADOHSH!P • P1Ga t




                                                                                                               l!l9d9~ : s~   S~OU£~/90
        9~0/£00'd




                                                        EXIDBIT lA
           3.     Jumdlctlon

                  This Court has coatinuins, exclusive jurisdiotfon ofthis suit.
           4.     CIIUdren

                  The followfna childrcm are the subject of this suit:




                         Name:
                         Sex:
                         Birthdate: -
                         County ofrcaidence: Collin County, Texas

          J.     Panla Aff•ctlld

                 The .following partiet~may bo aifected by this suit:

                         Name: Marissa Ann Magio
                         Rellltionship: Mother

                 Process should be served at                                                         or
          wherever Respondent may be found.




          6.     ChUdNln 's Prop~rty



          ANINQED PliTJDON TO MQDIJ!Y PAMNJ'=CHILD BE\ATION8ij!P • Pllg~~ 2




                                                                                   li!Sd 9 ~ : SiL   SilOUC~ /90
9 ~0/I>'OO'd          S!i££Lt.£tlS(XVJ)




                                                   EXIDBITlA
                 There haa been no chan,ge of consequenoe in the status of the children's
          property since the prior order was rendered.

          1.    Modifle~~tlon    ofConservatonhlpj Possushm alfll A.CUM andSUJ!]HJrl

                The order to be modified is not bued on a mediated or collaborative law
         settlement qreement. The circumstances of the children, a conservator, or· other
         party affected by the order to be modified have materially and substantially changed

         sin~e the date of rendition of the order to be modified.

                The present living environment and conditlona may endanger the physical

         health and education or significantly impair the emotional development of the

         ahlldren. The safoty and welfare of the children are at risk. Tex. Fam. Code Ann.

         Sect. 105.001.

                A.      Petitioner requests that tho rights and duties of the respective
         consorvators of the children be modified to provide as follow.a: The Petitioner shall
         be granted the   excluaive rlaht to determine the ohlldren's prlmary residence within
         Texas; or ln the alternative, the Respondent shall be restricted to the geographloal
         area within Collln County, Texas.
                B.     Petitioner request& the followin& rlghta and dutles with roprd to the
         children as joint managing conservator: all educational, medical, dental, surgical,

         psychiatric, psycholoaical rfahta IUld duties, duty of cate, protection and reasonable
         ANBEP psT1I!ON ro MQPIJC'f fWt!NT=CH!!.o B.!II..ATJONSH!e •   Plge 3




                                                                                  i'!Bd 9~   : S~   S~OU£~   / 90
9~0/SOO ' d




                                                  EXIDBIT lA
        dlsotpllne rights and duties. moral and religious training and development r!ihts and

        duties, right to represent the children in any legal action or to make decisions of

        sub.stantlal legal aignlflcanc~ right to consent to marri.aae or enlistment in the US

        armed forces, right to servloes and eaminss of the children subject to the Texas

        Family Code Section 264.0111, tight to act aa agent of the estate of the childMo,

        right to manage the estate of a oblld and the rlabt to give receipt for periodic

        payments for the support of the children and to hold or diabutso these funds for the

        benefit of the children.

               C.      Petitioner requests the right to be the tie-breaker in all instances where

        the parties are unable to como to a joint decision, or disagree on all isaues relating to

        the children. includlna but not limited to the health, education, religious

        development of the children.

               D.      Petitioner requeste that the terms and oonditlom for access to or

        p088e88ion ofthe ohildren be modified to provide as follows:

                       1.        Baual Posseglon- Petitioner shall have equal possession oftb.e

                                 children all year, inolud!na but not limlted to each month dl.lrina
                                 the regular school tmm and during aummer possession.




        AMENDI!D PJDDQN TO MOQ!ll'/ PMI!Nf:CH!bQ MLAIIPN1'1!P • Page 4




                                                                                      ~8d 9~ : S~   S~OUE: l /90
9~0/900'd           SS££L1rL\r~6(XVJ)




                                                 EXIDBIT l A
                      2.     Child's Birthday • If a.parent is not otherwise entitled to present

                             possession of the child on the child's birthday during the period

                             of 6:00 p.m. and ending at 8:00 p.m., tbat parent aball have

                             posseeaion ofthe child, along with the cblld's sibling, beglnnJlli

                            at 6:00p.m. and ending at 8:00p.m. on that day, provided that

                             that parent picks up the child from tho other parent's reaidenoe

                            and returns the child to that same place.

                      3.    PaJ:ont's Birthday ~If a parent is not otherwise entitled to present

                            possession ofthe ab11d on the perent'a birthday during the period
                            of 6:00 p.m. and ending at 8:00 p.m., that parent shall ha.ve

                            possession of the child, along with the child's sibling, beginning

                            at 6:00 p.m. and onding llt 8:00 p.m. on that day, provided that

                            that parent pioks up the child from the other parent's residence

                            and returns the child to that same place.

                     4.     Right   of First Refusa] • If.   Respondent, during a period of

                            possession of the children by Respondent, is unavailable for the

                            children's activities inoludlng, but not limited to, after school
                            oare and transportation of the children to and attendance at the

                            ohlldren's aotivi1ies, Petitioner shall have the first right to have
        AMI!NDER PEiffiON TO MODIFY pABENt:CHILQ R!LADONSH!p • Page 5




                                                                                   1119d9~!S~   S~O                             possession of the children In Ucu of Respondant designating
                             another competent adult forth, care or activities. ·

                       S.    Undo&tsnate4 Periods of PQaeuion - Petitioner request~ the
                             right of possession of the children at all other timea not

                             apeclfloally deaignated In the= prior Orden.

                      6.     ShaMs        of InfQrmation • Petitioner requests that each

                             conservator provide timely notice to the other conservator of the
                             chlldren's sohedulea, educational events, lncludina report c:ards,

                             evaluations, church. or other extracurricular events, which notice
                             shall be facilitated through the use of OUr Family Wi28l'd
                             (www.ourfamilywtzard.com).

               7.     Bducat!.onal and Sa.ylni' Plans Petitioner requea~ the right and duty
                                                           w




                      to manage the educational 529 plan, aavinp plan, and other plans ofthe

                      children.

               E.     Petitioner requests the Court to appoint a parenting facilitator. There is

         good oause for appointment of a parenfina facilitator in that this la a high~conflict

         case, and the appointment would be in tho best interest oftho children.
               F.     Tho circumstances of the child or a person affected by the order have


         AMeNDED pgrrtlON TO MQQ!f'l   PA8ENf:CH!1.D BJLAT!ONSHP • PIOI 6




                                                                                  I'ISd 9l : S'~   S'~OU£~ /90
9~0/SOO 'd




                                                EXHIBIT lA
            materially and subatantiaUy changed since the date ofthe rencUtion ofthe order to be

            modified, and the chUd support p~ment previously ordered should be decreased, or
            Petitioner should not be ordered to pay ohUd support.
                   The support previousiy ordered is not in substantial compliance with the
            guidelines in chapter     1~4   of tho Texu Family Code. Petitioner requests that any
            decrease be made retroactive to the date of the material and substantial chanao of

            P~titioner.

                   These amended requested moditlcations are in the best Interest of the

            children.

            8.     R•IJ.uutfor TMfJJOI'tii'Y Ord1n

                   Petitioner requests the Court, after notice and hearing, to make temporary
,           orders for the safety and welfare of tho children. including but not limited to the

            followina:

                   A.     Appolntlna Petitioner the exclusive right to determine the primary
                          residence of the children witb.ln Texas, or restricting the residence of
                          the children to Collin County. Texas.




            AMENQIP PI!'J'SDptj TO MOC!F'f PABtjNMf1!1.0 8!1J.AT!ON!HIP • ~· 7




    9L0/600 ' d



                                                      EXHIBITlA
                    B.    Orantlng Petitioner equal access and possession of the children as

                         Petitioner all year, includlna but not Umtted to durlna the school year
                         and summer possession periods.

                   C.    Grantin& Petitioner all education~ health and other rlghts and duties of
                         the children.
                  D.     Permitting the Petitioner the right and du~ to manage the eduoationat

                         529 plan, aavinp plan, and other plans of the cblldxen with the
                         Respondent.
                  B.     Appointina a parentina faomtator. There is good cause for appointment
                         of a   Parentlna faollltator in ~ this is a hiah·confllct case, and the
                         appointment would be in the best interest of the children.
                  P.     Orderfna the parties to participate In an alternative dispute resolution

                         process before trial of this matter.
                  G.     Orderlna a pretrial conference to aimpliiY the issues in this case and
                         determine the stipulations of the parties and for any other matters the
                         Court deems appropriate.




            AMRNQED PEJJDQN TQ MQPIFY PM&NT=QH!bD B!!LAJlONSHIP - Page I




9 ~ 0/0~0 ' d
                                                                                   1018d .l.~ : S' ~   S'~OUt ~ /90




                                                EXWBIT lA
                   H.         Ordering a modification of child support paid by Petitioner since a

                              material and substantial change in olrcumstancea hu occurred since the
                              date ofthe order to be modified.

              9.   RMJuntfor Atto,nq'l F•1111, lbqmutt, C01D, tmd biJtuvt
                   It wu necessary for Petitioner to secure the services of Christina I. Sookdeo
          with Sookdeo & Associates, PC, licensed attorney, to preserve and protect the

          children's rights. Respondent should be ordered to pay reasonable attorney's fees,
          expenses, and costs throush trial and appeal, and a judgment should be rendered in
          favor of this attomey and against Reepondent and be ordered paid direotly to

          Petitioner's attorneys, who may enforce the judgment in the attorney's own name.

          Petitioner requests post-Judgment interest as allowed by law.

          10.      Pivu
                   Petitioner prays that citation and notioe Issue as required by law and that the

          Court enter ita orders ln accordance with the alloptiona contained in this petition.
                   Petitioner prays for attorney's fees, expenses, cosb, and interest as requested
          above. Petitioner prays for general rellet:

                                                       Reepectfully eubmltted,

                                                       SOOKDEO & ASSOCIATES, PC


          ,WJ:NDIA   fiKTITlQM IQ MODIFY fW!!!t«=CHILQ 8M-l1QN8HJP - Page I




                        SS£.££11L.11~6(X't'.:l)
                                                                                      !lied L~ : s L   s ~ oun   /90
9 ~ 0/~~0'd




                                                   EXIDBIT l A
                                                      ~;.f.•·~LQ!'""
                                                      Cllr~a L Sookdeo
                                                      Te.us Bar No. 24028001

                                                      5700 Grutte Parkway,
                                                      Sufte200
                                                      Plano, Tuu 75024
                                                      214387.6077 (Office)
                                                      214.432.6265 (Fac.llmBe)
                                                      cJarJ•tlua@lookcleo.com
                                                      Attorney for Petitioner, Nub Goual•




        MENDER f'!!TillQN   TO MOQtpY   PABINT-Q:!I!.D I§.ADONSH!P   • Page   to




                                                                                   ~8d L~ : SL   SLOC:It:~ /90
s~on:~o ·d




                                                  EXIDBITlA
     ,.,.
 .; .:                                                           '       .                 ·.
.'                                                                                                                         ..
                                              COLLIN COUNTY DISTRJCT COURTS
                                                         OENSRAL ORDERS      .   .



                                                                                                                       or
                          . No put)' to this law.ult l\aa requeatr4'thla "order. Ralher. this order Ia I llaitdlna order
                   the Cotlin County Olatrlct CourU that applies In every dlvo'" tuft and every ault aftictina the
                   .-ront-dllld rotatfo.nshlp flied In Collin County. The Dlatrfct CourtJ of CoiUn C6unty havt
                   ldapced tltll ordor becaUJO th• putlct and lhelr chlldmlahoukt be pcotccted and their property
                   preacrved while the laws~ Is pendina belbn tho court. Therefore It II ORDERSD:                  .
                  ' t.NO DISRUPTION OF ~H!Lp~ 1 Bothpartin are ORDERED                  to ttftaln ft'om doing 11\e
                   followIna aa&s eoncemlna.any chfl n who are a~o~bjec:u or this cue:                 ·
                          1.1     Removing the children from the State of row, actina d!rec:tJy or ln ~
                                  wlth others, without tke written agreement or boU\ patties or an order of this
                                  COurt.                             .
                           1.2   Disrupting or wlthdrawlna the children ftom 1he aoh~tGl or dt1-ctto factllty
                                 where the clalldren are' p......Uiy tnroUod. without the written asreemont of
                                 both parcnta or an order or thla Court.                                 .
                   1.3 Hldin& or sccretbi; the ohlldrtn ftom 1hi other pttent or'Chanafns the chlldron'a'cummt
                   plteo orabode, without tho written qreenwn! or bolh parenla or an order of tbls Court.
                          I.4    DlaturblnJ the peace of lhe ohndren.           •                                  ..
                          ' ·'   Makin• dlsparaalna mnarks about eaoh other or the ochor peaon•a.r.mlly
                                 membara. to lnolwle bot not be limited tD lho chlld't .,.ndpal'enta, aunts, uncloa,
                                  or at.opparentL
                           1.6    Dlsoualn,i with tlw !ilhlldrtn, or Wlth·lrlY other penon In the presence o( the
                                  children. any lltlpdon related to the c:hltdren or the other pany.
                           l.7    ICtbia ls M ortll1nal dlv.grcq ast!pn, allowina anyone with whom the party Ia
                                  romantically involved. to remain over ni1ht In the homo wl\llo In possenlon p( '
                                  tho ohfld. Oveml&flt Is detlned fto~ 10:00 p.m. untll 7:00.
                                  t.m,
                   1 j;QNPUCI OF THE; PAR'(JES OUR!tfQ THE CAS£. Both putlea are ORDER.BD
                   to ret'raln from clolna the rollowlna acta:                  .                                   .
                            2.1 Uslna vulpr, prof811e," obscene, or indec:cnt lan"uq.e, or •coarse or offensive
                                    manner to c:ommunloate wllh the other l)lrty, whether In person. by tetephone, or
                                    In wrltlna.
                            2.2 · Thtoatenina the.othcr pany In peraon, by telephone, or In wrltlns to take
                                    unlawfUl aotlon IQ&Inat amy person.                           .
                            2.:1    Placing one or more telephone calla, at an unrtasonable hour, In an ofl'enslve or




                                                                                                                P.•l•1 of4


       ..
            9~0/E:~O ' d




                                                                         EXIDBIT lA
      :
' '       .


                                      tepetltlcuamanncr, without a lqltlmate purpose or communloatlon. or
                                      anonyrnouaty.
                            2.4       Opcnlna or dlmtlna maJiaddreacd 10 the other party.

                      3. PRBSgBYAIIQN QF PBQPE&TY AND USE op FUNQS DUBJNO DIYOP.CS CASB. Jf
                      lhlllt a dlvorco CIM, both panics 1o lhe miiTiap are ORDER.ED to rotl'ain ftom dolag tho·
                      rollowlnaaou:
                            J .t   Ocmo)'fn~o nmovina; concealinJ, encumberlna, tranall:rTII'IIo or olherwiso
                                   harmtna or reducfna the value of the propen.y ofone or both o£the panl••·
                            3.2    Mlaroprenntln; or rof\&lina 10 di~IDH to tho other part)' or to the Court, on
                                   proper request. the existence, amount, or location of any pn>perty orone or
                                   both of tho parties.                                ·   0
                                                                                                              •




                            J.J    DmnaafDI or daqoylns the tqlblo property or one or both of dac pvtln,
                                   lnclw!tna In)' docum~mt that l'lptenntl Ot embod lea trlYOilnJ of value.
                            3.4    Tamf*lna with tbe tanafble property or one or both of the parties, lncludtns
                                   any daounwu that teptetellts or embodlnanythlng of value, and causll\1
                                   pecuniary to" \0 tba ather party.
                            l.S    SDIIfna. tr~rcrrlnJ, ustplfti, morta-olns. oncumbtrlna. or In my other mann•r
                                   allenatlna any ottba property ofoltbcr party, whether JS0110nal property or real
                                   utata property, tDd whether Hparatl or community, ~oept as epeclftoally
                                   authorhed b)ltbls ordet.                                          ·
                            3.5    lncurrl~.aeny lndebtedllea, otbtr than lepl expenae in OOZ!nRIJon with thla
                                   IMilt. exoept u apeolflcaUy tuthori:ad by this arder.
                            3.7    Maldfl8 wllhdrawall ft'om any checktna or •Yinp toeount In 1n1 ftnanoial
                                   lnttitution far my purpoae, otcept aepectftcally authorized by lhlr order.
                            3.8    Spe~~dlna any sum of cub in either pany'e J'OIIQiion or •ubJ•et to either P•T\1'1
                                   control fOr any purpose, except u Jpeoltlc:ally authorized by thl1 order.
                            3.0    Wlthdrawlna or borrowlna In IllY manner for any PIUJKI" fl\1m any retltement,
                                 proftt•sharfn~o pension, death, or other employee benon1 plan or employee
                                 aa\'lnp ptan or ftoln any lndlvldual tetltemeD1 account or Keoah accouac.
                                 e)(Q.Cpt •tl]lactftc•Uy authorized by thia omr.
                            3.10 Sf&nlna or endorllnJ tt. o\hor pany•a name or 1ny neJI)tlablo tnsrrument,
                                   check, or draft, auch u '-X rcf\lnda. inluranoo paf.JnCnls, and dfvld•nd•, or
                                   anemptlnato neaotlate any neJOtJ-blelnsuument P'l)'able to the other I*1Y
                                   wUhouL the pusoallalanetura of tbe other party.
                            3.11   Taking any aedon to tennlnatt or llml\ ertdlt or cbarae cardlln the aame of tho
                                   other~.
                            3.12   Em.erina. opentJq. qr exerclslna control over the motor velricle in the
                                   po1tenf011 of the other l*t)'.
                            3.13 Ofaec>ntlnulnsoralterina·tho wlthholdlna !'or rederal Income taxes on waao• or
                                 ll&laty whJio thl1 auit Is pendlna. o                         •

                            3.14 Tcrmllllldns or In any manner a~tlnil the service orwater•.olectrlolt.,v, au.
                                 telephone, cable televbton, or other contractual aervlcOJ, 1uah u sccrurlt)', pelt
                                 control, landscaping. or yard malnttnanc:~t at the other pany's residence or In any
                                 manner atlem,ptlna to withdraw any dopotlll fbr Nrvlce !11 COMeclfon with IIIah




                                                                                                              1'11112014




                                                                                                             1118dl~ : s~   S~OU£ ~ /90
  9 ~ 0 /tr ~ O ' d




                                                              EXWBIT lA
              .,
'"'                                                       ·.
                                                                          .,



                            .ervlce1.                                            .
                   .           .        .
                         3.ls rnterccpdna or recordlnsl'ht other pWt)''• eteotta'lto c:ommunloadona.
                                                         .                               .
          ~ PBBSOt£AL t\MD BUSINB8S R~·Ih' DIVORCE C,\SE. tf tblsla a dfvon:e care,
          bolh pattlo• to the marrlaao are OR.DERSD to nsfhlill tRim d.olna the tblloWina acts:
              4. t       ·Con=-llna or doawyln8 .ay M!ly reco.rdl, property racords. t1nauclal records,
              bl.Wncu ~reb or any records of' Income, debit, or other o"UIJ&tlona.
              4.2         Falaif¥1111 any writln1 or record relatlas to the.p.ropotty oreither party,
            , 4.3         "RecordI" includ,e o-mall or other dialtal or tlectronlo data, whether storfd on a
              cornputtr ~ drive, d!Jlcctte or otherolectronfc atoraso device.
          .5.fNSVBANCB IN PIYOR(j:S            case.
                                                lflhlllll dlvorc~ocase, both parties to the marriap 11'0                 '
          ORDERBO to robin no.mdolna tho followlna ~ta:                                  · .
                ~.I  WltbdrawJna or. borro~ In any manner.all Of uy pert ofebo cllb sUSTender
                     vatU. of lifo iniUrance p         ,1,:    ••

.   I"
    ~
         •




                                   urd~rwlll terminate nnd will nu         lot~~~or 1'1:   c:msc:tlw 'when th~: ~:uur111!~ns a Jimll
                                        . I~. C:nlll!' I• dlwrni!J$od. •
                                   ''n.k:rar
                                                  .
                                                                                                    ·
                                                                                                                         .
                           8.     !.!11111i("I'IN£tr~8(XV.:I)




                                                                              EXWBIT lA